PER CURIAM.
Allen Ray Johnson appeals from the district court’s order denying his motion for release on bond. We may exercise jurisdiction only over final orders, see 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders. See 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The district court’s denial of bond falls within the collateral order doctrine and is immediately appealable. See Pagan v. United States, 353 F.3d 1343, 1345-46 (11th Cir.2003) (collecting cases adopting rule). We have reviewed the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Johnson, No. CR-01-167 (E.D.N.C. Mar. 8, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED